Attachment 77D – Policies with respect to securities investments For Sentinel Mid Cap II Fund, a change in the definition of mid capitalization stocks went into effect on January 13, 2012. Prior to January 13, 2012, stocks with market capitalizations within the range from the lowest market capitalization of a stock that is included in the Standard& Poor’s MidCap 400 Index or the Russell Midcap Index, up to and including the market capitalization of the largest company included in either of such indices, were considered to be mid capitalization stocks. From
